Quillian, Judge.
This case is controlled by Woodside v. City of Atlanta, 214 Ga. 75 (3) (103 S. E. 108), where it is held: “For the reason stated in the corresponding division of the opinion, tender to the condemnees of the assessors’ award of compensation for the property sought to be condemned, or payment of it into the registry of the court on their refusal to accept it, was a condition precedent to the condemnor’s right to file and prosecute an appeal to a jury in the Superior Court of Fulton County.”

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.